DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities (for convenience, paragraph references reflect the PG Pub version of the specification – US Pub 20200345360). Appropriate correction is required:
Para 0586: the phrase “atheistically pleasing” is interpreted as “esthetically pleasing”. Correction is recommended.
Para 0581: the phrase “a complimentary, angled attachment plane” is interpreted as “a complementary, angled attachment plane”. Correction is recommended.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Drawings
The drawings are objected to under 37 CFR 1.83(a) because (for convenience, paragraph references reflect the PG Pub version of the specification – US Pub 20200345360). :
The drawings must show every feature of the invention specified in the claims. The following features must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered: 
Claim 4 -  the articulation driver comprising a lip extending around said elongate aperture, and wherein said lip is configured to receive a portion of said retention head;
Claim 15 - articulation driver further comprises a recess extending around said elongate aperture, and wherein said recess is configured to receive a portion of said retention head and is configured to retain said articulation pin in said elongate aperture.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections and Interpretations
Regarding Claims 8, 14, and 21, the phrase “accommodate the articulation” is understood as equivalent to “accommodate articulation”. “The articulation” is not understood as raising indefiniteness issues for insufficient antecedent basis. Correction is optional.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 3, 11 and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter, which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Regarding Claims 3, 11, and 17, the specification (including drawings) does not disclose a surgical instrument having both a cartridge and an anvil on the second jaw, in such a way to enable a person of ordinary skill in the art to make or use the invention.
Because (A) the Inventor has not provided direction (for example, with respect to a second jaw including both a cartridge and an anvil), (B) no working examples have been disclosed, to show a second jaw including both a cartridge and an anvil, and (C) the breadth of the claims (“comprises” broadly leaves open multiple possibilities for the second jaw to include, be represented by, encompass, or even envelop the cartridge and anvil), undue experimentation would be required for a person of ordinary skill in the art, in order to make or use the invention.
Regarding Claim 4, the specification (including drawings) does not disclose a lip extending around said elongate aperture, and wherein said lip is configured to receive a portion of said retention head, in such a way to enable a person of ordinary skill in the art to make or use the invention.
Because (A) the Inventor has not provided direction (for example, with respect to a lip as detailed above), (B) no working examples have been disclosed, to show a lip configured as recited, and (C) the breadth of the claims (“receives” broadly leaves open multiple possibilities for the lip to possess a concave feature or to be configured to permit engagement or permit an impact of/with the retention head, etc.), undue experimentation would be required for a person of ordinary skill in the art, in order to make or use the invention.
Regarding Claim 15, the specification (including drawings) does not disclose a recess extending around said elongate aperture, said recess receiving a portion of said retention head and retaining said articulation pin in said elongate aperture, in such a way to enable a person of ordinary skill in the art to make or use the invention.
Because (A) the Inventor has not provided direction (for example, with respect to a recess extending and receiving as detailed above), (B) no working examples have been disclosed, to show a recess extending and configured as recited, and (C) the breadth of the claims (“receives” broadly leaves open multiple possibilities for the recess to possess a concave feature or to be configured to permit engagement or permit an impact of/with the retention head, etc.), undue experimentation would be required for a person of ordinary skill in the art, in order to make or use the invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the inventor or a joint inventor regards as the invention.

Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding Claims 1, 9, and 15 (similar limitations, different dependency), there is insufficient antecedent basis for “said articulation” (as in “said articulation is movable”. For the purpose of further prosecuting the claims, the phrase will be understood as equivalent to “said articulation pin”. 
Regarding Claims 3, 11, and 17, the phrase “said second jaw comprises a staple cartridge and said second jaw comprises an anvil” is indefinite, and does not appear to be directed to an embodiment disclosed in the specification. See related discussion under 35 USC 112a above.
Regarding Claim 4, the phrase “driver further comprises a lip extending around said elongate aperture, and wherein said lip is configured to receive a portion of said retention head” is indefinite, and does not appear to be directed to an embodiment disclosed in the specification. See related discussion under 35 USC 112a above. 
Regarding Claim 15, the phrase “driver further comprises a recess extending around said elongate aperture, and wherein said recess is configured to receive a portion of said retention head and is configured to retain said articulation pin in said elongate aperture” is indefinite, and does not appear to be directed to an embodiment disclosed in the specification. See related discussion under 35 USC 112a above. 
Furthermore, Claims 2-8, 10-14, and 16-21 are also rejected as depending from a rejected parent claim (see above).


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 8-11, 14-18, and 21 are rejected under 35 U.S.C. 102(a)(1)( and 102(a)(2) as being anticipated by US Pub 20020117533 by Milliman et al. (hereinafter “Milliman”).
Regarding Claim 1, Milliman teaches a surgical stapling instrument (Abstract: “surgical stapling device”, see any figures, e.g. 10 in Fig. 1), comprising: 
a housing 12; 
a shaft 14/16 extending distally (left-ward, as oriented in Fig. 1) from said housing 12; 
an end effector (“tool assembly 17”, Para 0110, Fig. 1, 19), comprising: 
a frame (annotated as “F” in annotated Figs. 28-30 below) comprising an articulation pin (lower portion of protrusion 262, in Fig. 29, annotated as “AP” below), wherein said articulation pin AP comprises a retention head (upper portion of protrusion 262, annotated as “RH” in Fig. 29 below); 
a first jaw (channel/carrier 216, Para 0105, Fig. 21) extending distally from said frame (cartridge jaw is located distally from frame 202 shown in Fig. 27 – note relative position of drive assembly 212 in both Figs. 27 and 24); and 
a second jaw (anvil assembly 17, comprising anvil portion 204 and cover plate 208 – Fig. 21) rotatable relative to said first jaw (Para 0105: “pivot …to guide the anvil portion between the open and clamped positions”, also compare angular configurations of Fig. 3 for open and Fig. 24, for closed orientations) ; 
an articulation joint (pivot 244 connecting “upper and lower mounting portions 236 and 238”, Para 0108, Fig. 27) rotatably connecting said end effector to said shaft (Para 0110: “pivot about pivot pins 244 to articulate tool assembly 17”) ; and 
an articulation drive system comprising an articulation driver (in particular the upper metallic sheet/plate of the “articulation link 256”, Fig. 29, Para 0109 – annotated as AD below), wherein said articulation driver AD comprises a distal end (“loop 260”, Para 0110 ), wherein said distal end comprises an elongate aperture (annotated as “EA” below) including a sidewall (defined by the upper layer of the structure of elongated aperture EA, defining a well having vertical sidewalls housing the articulation pin AP, see annotated Fig. 29 below), wherein said articulation pin AP extends through said elongate aperture EA, wherein said articulation driver AD is movable distally (i.e. to the right, in Fig. 29) to push said sidewall against said articulation pin AP and rotate said end effector in a first direction (owing to the lateral distance between pivot 244 and AP – per Para 0110 and Figs. 28-29 – said distal movement of articulation driver AD results in a counterclockwise rotation of the end effector 17, as viewed from the top) , wherein said articulation PIN (see discussion under 35 USC 112b above) is movable proximally (i.e. to the left, in Fig. 29) to pull said sidewall against said articulation pin AP to rotate said end effector in a second direction (owing to the lateral distance between pivot 244 and AP – per Para 0110 and Figs. 28-29 – said proximal movement of articulation driver AD results in a clockwise rotation of the end effector 17, as viewed from the top), and wherein said retention head RH of said articulation pin AP extends over at least a portion (RH extends in its totality, as defined above, over, i.e. above, i.e. at a relatively higher elevation/altitude/height, relative to the distal end / loop 260 defining elongated aperture EA) of said distal end and is configured to retain said articulation pin AP in said elongate aperture EA (pin AP is shown retained inside aperture EA; furthermore, because longitudinal forces are imparted by driver AD in longitudinal direction “X”, AP is maintained/retained inside EA). Note that RH protrudes out/above/over the upper plane of aperture EA, and therefore contributes to the articulation pin AP being retained inside aperture EA.

    PNG
    media_image1.png
    648
    924
    media_image1.png
    Greyscale

Examiner-annotated Figs. 28-29 of Milliman

Regarding Claim 9, Milliman teaches all limitations recited by Claim 1 above (identical word for word, except the underlined portion below; for brevity, details already addressed are not repeated herein). 
Milliman further teaches a metal retention plate (Para 0110: “metallic plates are stacked” – in particular, the lower plate/sheet annotated as “MP” is located under the upper metallic sheet of the driver AD and the retention head RH, see annotated Fig. 29 above) extending between said retention head RH and said articulation driver AD configured to retain said articulation pin AP in said elongate aperture EA (the metal plate MP contributes to the effect of the articulation pin AP being maintained inside elongated aperture EA, owing to the circumferential structure of the hole defined in said metal plate MP, see Fig. 19 above).

Regarding Claim 15, Milliman teaches all limitations recited by Claim 1 above (almost identical, word for word, except the underlined portion below; for brevity, details already addressed are not repeated herein). 
Milliman further teaches a recess (interpretation A - void space within/about/around elongate aperture EA, alternatively interpretation B - the quasi-circular profile located at the upper planar bound of elongated aperture EA, said profile being located within/about/around elongate aperture EA, said recess receiving a portion of retention head RH  - in particular the lower end of the retention head RH), the recess being configured to retain said articulation pin in said elongate aperture (the closed nature of the recess contributes to retaining the articulation pin AP inside elongated aperture EA – see annotated Fig. 29 above).

Regarding Claims 2, 10, and 16 (similar limitations, different dependency) , Milliman further teaches that said first jaw (channel/carrier 216, Para 0105, Fig. 21) comprises a staple cartridge 220 and said second jaw comprises an anvil (jaw / anvil assembly 17, comprises anvil portion 204 and cover plate 208 – Fig. 21).

Regarding Claims 3, 11, and 17 (similar limitations, different dependency), Milliman further teaches that the second jaw comprises and anvil (jaw / anvil assembly 17, comprises anvil portion 204 and cover plate 208 – Fig. 21). Note 35 USC 112a-b considerations discussed above.

Regarding Claim 4, Milliman further teaches that the articulation driver AD further comprises a lip (the quasi-circular profile located at the upper planar bound of elongated aperture EA, said profile being located within/about/around elongate aperture EA) extending around said elongate aperture EA , and wherein said lip is configured to receive a portion of said retention head RH (in particular the lower end of the retention head RH). 

Regarding Claim 5 and 18 (similar limitations, different dependency), Milliman further teaches a metal retention plate (Para 0110: “metallic plates are stacked” – in particular, the lower plate/sheet annotated as “MP” is located under the upper metallic sheet of the driver AD and the retention head RH, see annotated Fig. 29 above) extending between said retention head RH and said articulation driver AD configured to retain said articulation pin AP in said elongate aperture EA (the metal plate MP contributes to the effect of the articulation pin AP being maintained inside elongated aperture EA, owing to the circumferential structure of the hole defined in said metal plate MP, see Fig. 19 above).

Regarding Claims 8, 14, and 21 (similar limitations, different dependency), Milliman further teaches that the articulation driver AD is configured to resiliently bend to accommodate articulation of said end effector 17 (owing to the elongate, slim form of articulation driver AD, and because it is disclosed as made of a solid material inherently possessing a modulus of elasticity, driver AD is necessarily capable of exhibiting an elastic/resilient behavior, in other words it can flex/bend when subjected to the appropriate forces, for example if sufficient longitudinal forces are imparted during the proximal and distal actuation of the driver AD against articulation pin AP. Note large length-to-width and length-to-thickness ratios of articulation driver AD, in Fig.  27 and 29.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7, 12-13, and 19-20 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Milliman in view of any of the following 3 references: 	(A) – US Pub 20050120836 by Anderson (”Anderson”) or 	(B) – US Pub 20040093020 by Sinton  (“Sinton”) or 	(C) – Product description of “Door hinge with ball finials”, product available publicly for sale by House of Antique Hardware in Portland OR USA as early as 2010 (reviews and questions dated “11 years ago”; hereinafter referred to as “HOH”).
Regarding Claims 6, 12, and 19 (similar limitations, different dependency), Milliman further teaches that the elongate aperture EA is defined by an aperture width (dimension measured along direction Y, as annotated above) and an aperture length (dimension measured along direction X, as annotated above).
Milliman’s retention head is about as wide as (thus, NOT wider than) said aperture width.
Any of the following three references teaches an articulation connection including an articulation pin terminated with a retention head, the retention head being wider than a width of the aperture in which the articulation pin is mounted:
Anderson: articulation pin (“hinge pin 40” in Para 0068, Fig. 1, or 78 in Fig. 10-11) terminated with a retention head (enlarged termination having a relatively larger diameter than the pin), the retention head being wider than a width of the aperture (76 or 74 in Figs. 10-11, or 72 in Fig. 4, etc.) of clevis 22. Anderson teaches that such arrangement permits retention of the pin in articulating engagement (Para 0072: “means for retaining the hinge pin 40 within the hinged socket wrench”).
Sinton: articulation pin 21 (Fig. 4b) terminated with a retention head 22 having a relatively larger diameter than the pin 21, the retention head 22 being wider than a width of the aperture 32  (Fig. 5 or 3-Right). Also see Para 0039-0040: “pivot pin head portion 22 may pass through the enlarged diameter portion of the aperture 24 such that the limbs 2,4 are captively retained together with the pivot”.
HOH: articulation pin (central pin in the hinge shown in the first Figure) terminated with a retention head (either top or bottom globular finials)  having a relatively larger diameter than the pin, the retention head being wider than a width of the aperture defined by either the left or the right hinge (see first Figure).
It would have been obvious to a person of ordinary skill in the art having the teachings of Milliman and any of Anderson, Sinton, or HOH before them at the time the application was filed, to modify Milliman’s articulation pin AP to include an enlarged retention head RH having a larger transverse diameter/ width  than a width of the elongated aperture EA (as taught by any of Anderson, Sinton, or HOH ). 
A person of ordinary skill in the art  would have appreciated the advantage of such configuration, since the modified articulation would ensure the articulating elements (pin AP having head RH, into aperture EA) are maintained into “captive” relationship permitting reliable articulation without a risk of dissociation therefrom (see Sinton’ s Para 0039-0040: “captively retained together”, or Anderson’s Para 0072: “means for retaining the hinge pin 40 within the hinged socket wrench”).

Regarding Claims 7, 13, and 20 (similar limitations, different dependency), Milliman further teaches that said shaft defines a longitudinal axis (direction annotated as “L”, i.e. along/parallel to direction “X” as annotated above), wherein said articulation driver AD extends parallel (in direction X, as annotated above) to said longitudinal axis L, and wherein said aperture length (i.e. in direction Y) is orthogonal to said longitudinal axis (axes Y and X are orthogonal, see annotated Fig. 29 above).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALENTIN NEACSU whose telephone number is (571)272-6265.  The examiner can normally be reached on Monday-Friday 9am-4pm EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VALENTIN NEACSU/Primary Examiner, Art Unit 3731